2009 MT 133N
FIONA L. SHAFFER, Petitioner and Appellee,
v.
CHESTER SHAFFER, Respondent and Appellant.
No. DA 08-0100
Supreme Court of Montana.
Submitted on Briefs: April 1, 2009
Decided: April 14, 2009
For Appellant: Chester Shaffer, (self-represented litigant); Victor, Montana.
For Appellee: Fiona L. Shaffer, (self-represented litigant); Missoula, Montana.
Justice BRIAN MORRIS delivered the Opinion of the Court.
¶ 1 Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal Operating Rules, as amended in 2003, the following memorandum decision shall not be cited as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and its case title, Supreme Court cause number, and disposition shall be included in this Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.
¶ 2 Self-represented appellant Chester Shaffer (Chester), appeals the District Court's order granting a permanent order of protection to his wife, Fiona L. Shaffer (Fiona). We affirm.
¶ 3 Fiona filed a petition for a temporary order of protection and a hearing in Justice Court in Missoula County on November 9, 2006. Fiona alleged that Chester had attacked her after a dispute in their home.
¶ 4 The Justice Court issued a temporary order of protection and set a hearing for November 28, 2006. A Missoula County sheriff's deputy personally served Chester with the order. The Justice Court held a hearing on November 28, 2006. The Justice Court extended the order of protection for a period of one year at the conclusion of the hearing. The court's order applied to Fiona and her nine children. The court eventually amended the order, upon Fiona's motion, to exclude the nine children from the order's scope. Chester appealed to the District Court.
¶ 5 The District Court eventually held a hearing on January 14, 2008. Fiona appeared at the hearing with counsel and Chester appeared without counsel. The parties presented witnesses and cross-examined the witnesses of the other party. The District Court issued an order on January 16, 2008, denying Chester's appeal. The court determined that the order of protection should remain in effect and be made permanent. Chester appeals.
¶ 6 Chester argues on appeal that the evidence presented at the hearing did not support the court's order. He also takes issue with what he claims to be numerous evidentiary and procedural defects. Fiona did not file a brief on appeal.
¶ 7 We refuse to overturn the district court's decision to continue, amend, or make permanent an order of protection absent an abuse of the court's discretion. Edelen v. Bonamarte, 2007 MT 138, ¶ 6, 337 Mont. 407, 162 P.3d 847. We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended in 2003, that provide for memorandum opinions. It is manifest on the face of the briefs and record before us that the District Court did not abuse its discretion in making permanent the order of protection.
¶ 8 Affirmed.
JUSTICES MIKE McGRATH, JAMES C. NELSON, W. WILLIAM LEAPHART, PATRICIA COTTER, JIM RICE concur.